            Case: 3:21-cv-00009-jdp Document #: 16 Filed: 02/26/21 Page 1 of 9




                            UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF WISCONSIN


JENNIFER A. HADSALL, Regional Director
of Region 18 of the National Labor Relations Board,
for and on behalf of the NATIONAL LABOR
RELATIONS BOARD,

        Petitioner,

v.                                                               Case No. 3:21-cv-00009-JDP

ADT, LLC,

        Respondent.


                              RESPONDENT’S RESPONSE TO
                      TO PETITIONER’S PROPOSED FINDINGS OF FACT



        Respondent ADT, LLC (“ADT”), by its attorneys OGLETREE, DEAKINS, NASH,

SMOAK & STEWART, P.C., states as follows in response to the Petitioner’s Proposed Findings

of Fact:


                                    I. FINDINGS OF FACT

        1.       Petitioner is Regional Director of Region 18 of the Board, an agency of the United

States and files this Petition for and on behalf of the Board.

RESPONSE: Not disputed.

        2.       At all material times, Respondent has been a corporation with an office and place

of business in Janesville, Wisconsin (Respondent’s facility), and has been engaged in the business

of installation and service of residential and commercial security systems within this judicial

district.



                                                  1
        Case: 3:21-cv-00009-jdp Document #: 16 Filed: 02/26/21 Page 2 of 9




RESPONSE: Not disputed.

       3.      The International Brotherhood of Electrical Workers, Local Union No. 364, AFL-

CIO (the Union), pursuant to the provisions of the Act, filed the following charges with the Board

alleging that Respondent has engaged in, and is engaging in, unfair labor practices within the

meaning of the below-specified sections of the Act.

Case Number         Date Filed                 Section of the Act

18-CA-264654        August 14, 2020            8(a)(1) and (5)
                                               (29 U.S.C. § 158(a)(1), (5))

18-CA-266951        October 1, 2020            8(a)(1) and (5)
                                               (29 U.S.C. § 158(a)(1), (5))


RESPONSE: Not disputed.

       4.      October 23, 2020, following a field investigation during which all parties had an

opportunity to submit evidence, Petitioner, acting on behalf of the General Counsel for the Board

pursuant to authority delegated to Petitioner, issued an Order Consolidating Cases, Consolidated

Complaint and Notice of Hearing, pursuant to Section 10(b) of the Act in Cases 18-CA-264654

and 1 8-CA-266951, alleging that Respondent engaged in, and is engaging in unfair labor practices

within the meaning of Section 8(a)(1) and (5) of the Act. 29 U.S.C. § § 160(b) and 158(a)(1), (5).

RESPONSE: Not disputed.

       5.      There is a substantial likelihood that Petitioner will, in the underlying administrative

proceeding in Board Cases 1 8-CA-264654 and 1 8-CA-26695 1, establish that:

RESPONSE: Disputed as the Regional Director generally failed to adduce evidence proving

the alleged unfair labor practices.




                                                  2
        Case: 3:21-cv-00009-jdp Document #: 16 Filed: 02/26/21 Page 3 of 9




               a.     As referenced in paragraph 2, at all material times, Respondent has been a

       corporation with an office and place of business in Janesville, Wisconsin (Respondent’s

       facility), and has been engaged in the business of installation and service of residential and

       commercial security systems.

RESPONSE: Disputed in part as two (2) Janesville facilities (one temporary, one permanent)

are at issue in this matter, and the permanent facility was not open “at all relevant times.”

(Tr. 51-2).

               b.     Annually, Respondent, in conducting its business operations described

       above in paragraph 5(a), derived gross revenues in excess of $500,000 from the sale and

       service of retail alarm systems.

RESPONSE: Not disputed.

               c.     During the same period described above in subparagraph 5(b), Respondent,

       in conducting its operations described above in paragraph 5(a), purchased and received at

       its Janesville, Wisconsin, facility goods valued in excess of $5,000 directly from points

       outside the State of Wisconsin.

RESPONSE: Not disputed.

               d.     At all material times, Respondent has been an employer engaged in

       commerce within the meaning of Section 2(2), (6), and (7) of the Act. 29 U.S.C § 152(2),

       (6), (7).

REPSONSE: Not disputed.

               e.     At all material times, the Union has been a labor organization within the

       meaning of Section 2(5) of the Act. 29 U.S.C. § 152(5).

RESPONSE: Not disputed.



                                                 3
        Case: 3:21-cv-00009-jdp Document #: 16 Filed: 02/26/21 Page 4 of 9




                f.     The individuals listed below are supervisors of Respondent within the

   meaning of Section 2(11) of the Act and held the positions listed next to their names at all

   material times. 29 U.S.C. § 152(11).

Name                            Job Title

James Nixdorf                   Director of Labor Relations

Matt Ides                       Team Manager High Volume Install

Shawn Bell                      General Manager Sales

Gary Talma                      General Operations Manager


RESPONSE: Not disputed.

                 g.    The following employees of Respondent (the Unit) constitute a unit

appropriate for the purposes of collective bargaining within the meaning of Section 9(b) of the

Act. 29 U.S.C. § 159(b):

                All full-time and regular part-time installers, technicians and service
                personnel employed by Employer at its Janesville, Wisconsin
                facility, who are regularly assigned to work in the service territory
                of Respondent’s former Rockford, Illinois facility; but excluding all
                office clerical employees, professional employees, guards, and
                supervisors as defined in the Act, and all other employees.


RESPONSE: Disputed. There is absolutely no contractual, bargaining history of legal basis

for the Board or a Court to simply re-write and amend a private contract. Even if such a

rationale existed, the amendment sought by the Regional Director conflicts with the original

Board certification and bargaining history (GCX 2-10), the Union’s representation petition

(GCX 12), and the undisputed overlap with respect to geography/jurisdictional claims with

respect to the imaginary and wholly undefined “service area.” (Tr. 72-3, 89, 209, 242, 288,




                                                  4
        Case: 3:21-cv-00009-jdp Document #: 16 Filed: 02/26/21 Page 5 of 9




301). Finally, the Regional Director’s attempted “gerrymandering” lacks basis under

fundamental Board and statutory requirements.

               h.     At all material times since about October 21, 1994, Respondent has

recognized the Union as the exclusive collective-bargaining representative of the Unit. This

recognition has been embodied in successive collective-bargaining agreements, the most recent of

which was effective from September 1, 2017 to August 31, 2020 (the Agreement).

RESPONSE: Disputed in part given Respondent’s June 22, 2020 notification to the Union

that the Union lacked majority status and Respondent’s subsequent withdrawal of

recognition from the Union. (GCX 15, Tr. 431-2).

               i.     At all material times, based on Section 9(a) of the Act, the Union has been

the exclusive collective-bargaining representative of the Unit.

RESPONSE: Disputed in part given Respondent’s June 22, 2020 notification to the Union

that the Union lacked majority status and Respondent’s subsequent withdrawal of

recognition from the Union. (GCX 15, Tr. 431-2). Also disputed because, through this very

proceeding, the Regional Director is attempting to change the definition of “the Unit” and,

therefore, its meaning is unclear.

               j.     About August 2019, Respondent closed its Rockford, Illinois, facility and

transferred the Unit to Respondent’s newly created facility in Janesville, Wisconsin.

RESPONSE: Disputed in part as the Rockford employees were first moved to a temporary

Janesville facility and, only later, to the permanent Janesville facility. (Tr. 51-2).

               k.     About August 2019, Respondent closed its Madison, Wisconsin, facility

and transferred the unrepresented employees from that facility (the Madison employees) to

Respondent’s newly created facility in Janesville, Wisconsin.



                                                 5
        Case: 3:21-cv-00009-jdp Document #: 16 Filed: 02/26/21 Page 6 of 9




RESPONSE: Disputed in part as the Madison facility remained open through approximately

December 2019 to January 2020 and Madison employees were not moved to Janesville until

such time. (Tr. 103).

               l.       At all material times since August 2019, Respondent continued to treat the

Unit as separate and distinct from the Madison employees in terms of wages, hours, and working

conditions.

RESPONSE: Disputed. (Tr. 431-2; GCX 15).

               m.       On June 22, 2020, Respondent, by its Director of Labor Relations James

Nixdorf, in writing, informed the Union that it planned to withdraw recognition of the Union as

the exclusive collective-bargaining representative of the Unit after the Agreement expired on

August 30, 2020.

RESPONSE: Disputed in part. Nixdorf’s letter, consistent with Board precedent, left open

the Union’s ability to establish majority status at any point up to August 31, 2020. (GCX 15).

               n.       On about September 1, 2020, Respondent withdrew recognition of the

Union as the exclusive collective-bargaining representative of the Unit.

RESPONSE: Disputed in part as it is unclear whether the word “Unit” involves the historical

description or the Regional Director’s newly “gerrymandered” definition. (GC 2-10).

               o.       About September 2020, Respondent:

                        i.      Changed the wages for the Unit;
                        ii.     Changed how overtime is earned for the Unit;
                        iii.    Changed the manner in which the Unit accrues and uses paid time
                        off;
                        iv.     Made the Unit eligible for its bonus system offered to unrepresented
                        employees; and
                        v.      Made additional changes to the terms and conditions of employment
                        of the Unit that are currently unknown to the General Counsel.




                                                  6
           Case: 3:21-cv-00009-jdp Document #: 16 Filed: 02/26/21 Page 7 of 9




RESPONSE: Disputed in part as the timing of such changes is not clear from the record, nor

are the Regional Director’s descriptions of the alleged changes clear from the record.

                p.     The subjects set forth above in paragraphs 5(o)(i) – (v) relate to wages,

hours, and other terms and conditions of employment of the Unit and are mandatory subjects for

the purposes of collective bargaining.

REPONSE: Disputed as the changes were not subject to bargaining once Union lost its

majority status. (GCX 14, 15).

                q.     Respondent engaged in the conduct described above in paragraphs 5(o)(i) –

(v) without prior notice to the Union and/or without affording the Union an opportunity to bargain

with Respondent with respect to this conduct.

RESPONSE: Disputed as no viable Union existed at the time of any alleged change. (GCX

14, 15).

       6.       By the acts and conduct set forth above there is a substantial likelihood that

Petitioner will establish in the underlying administrative proceeding before the Board that

Respondent failed and refused, and continues to fail and refuse to recognize and bargain

collectively with the Union as the collective-bargaining representative of its employees in violation

of Sections 8(a)(1) and (5) of the Act, 29 U.S.C § 158(a)(1), (5); and that by this conduct

Respondent has engaged in, and is engaging in, unfair labor practices within the meaning of Section

8(a)(1) and (5) of the Act, 29 U.S.C. § 158(a)(1), (5), and affecting commerce within the meaning

of Section 2(6) and (7) of the Act, 29 U.S.C. § 152(6), (7).

RESPONSE: Disputed as the Union did not exist and the bargaining unit was no longer

appropriate under statute. (GCX 14, 15).




                                                 7
        Case: 3:21-cv-00009-jdp Document #: 16 Filed: 02/26/21 Page 8 of 9




       7.      Unless the interim relief requested is granted and Respondent is enjoined and

restrained from engaging in the unfair labor practices set forth above, a serious flouting of the Act

will continue with the result that enforcement of important provisions of the Act and of public

policy will be thwarted because any final remedy by the Board will be insufficient to fully remedy

the alleged unfair labor practices and will be unable to restore the status quo ante. Respondent’s

unlawful conduct has a clear and natural tendency to undermine the Union’s strength and the

Board’s remedial powers. Unless injunctive relief requiring recognition of the Union and the

rescinding, upon request by the Union, of unilateral changes, is immediately obtained, it can be

fairly anticipated that employees will permanently and irreversibly lose the benefits of collective

bargaining and the exercise of their statutory rights for the entire period required for Board

adjudication, a harm which cannot be remedied in due course by the Board. Such harm clearly

outweighs any harm Respondent will suffer if the requested injunctive relief is granted. Further, it

may be fairly anticipated that, unless enjoined, Respondent will continue the acts and conduct

described above or repeat similar acts and conduct in violation of Section 8(a)(1) and (5) of the

Act. 29 U.S.C. § 158(a)(1), (5).

RESPONSE: Disputed.

       8.      It is essential, appropriate, just and proper, for the purposes of effectuating the

policies of the Act, and in accordance with the provisions of Section 10(j), 29 U.S.C. § 106(j), that

pending final disposition of the matters before the Board, Respondent be enjoined and restrained

from the commission of the acts and conduct set forth in the Order Granting Petition for Injunction

Under Section 10(j) of the Act of the National Labor Relations Act in this case.

RESPONSE: Disputed.




                                                 8
Case: 3:21-cv-00009-jdp Document #: 16 Filed: 02/26/21 Page 9 of 9




Dated this 26th day of February, 2021.

                                             /s/ Timothy C. Kamin
                                             Timothy C. Kamin
                                             WI State Bar No. 1034923
                                             Ogletree, Deakins, Nash, Smoak & Stewart,
                                             P.C.
                                             1243 North 10th Street, Suite 200
                                             Milwaukee, WI 53205
                                             Telephone: (414) 239-6403
                                             Email: timothy.kamin@ogletree.com

                                                                              46185389.1




                                         9
